People v Ramirez (2018 NY Slip Op 07673)





People v Ramirez


2018 NY Slip Op 07673


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Renwick, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


7597 287/12

[*1]The People of the State of New York,	 Respondent,
vSemira Ramirez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard M. Weinberg, J.), rendered January 9, 2013, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing her to a term of two years, with two years' postrelease supervision, unanimously affirmed.
The totality of the circumstances establishes that defendant's ultimate guilty plea was knowing, intelligent and voluntary (see generally People v Tyrell, 22 NY3d 359, 365 [2013]). At the ultimate plea proceeding, it was made clear that defendant's sentence included a two-year prison term and two years' postrelease supervision, and she confirmed that she understood. This cured any deficiencies in a previous, withdrawn plea, which failed to adequately explain the sentencing consequences, and defendant has not demonstrated any basis for vacatur of the instant plea.
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK